           Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


ERIC SLAWIN,

                   Plaintiff,

v.                                           Civil Action File No.
                                             1:19-cv-04129-AT
BANC OF AMERICA MERCHANT
SERVICES, LLC, s/h/a BANK OF
AMERICA MERCHANT
SERVICES,

                   Defendant.


                     PLAINTIFF’S INITIAL DISCLOSURES

       (1) State precisely the classification of the cause of action being filed, a
brief factual outline of the case including Plaintiff’s contentions as to what
defendant did or failed to do, and a succinct statement of the legal issues in the
case.

      This is a whistleblower action under the Sarbanes-Oxley Act of 2002, 18

U.S.C. § 1514A and the Consumer Financial Protection Act of 2010, 12 U.S.C. §

5567(a).

      The Plaintiff was a former Vice President Operations Control Officer at

Bank of America Merchant Services (“BAMS”) whose job was to evaluate and

assess compliance issues at BAMS, evaluate and assess risk for BAMS, and to

develop and propose measures to mitigate identified risks. On information and

                                        1
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 2 of 13




belief, at all relevant times BAMS was jointly owned by First Data Corporation,

now Fiserv, Inc., and Bank of America Corporation (“Bank of America” or

“BOA”). On information and belief, as of July 29, 2019, First Data Corporation

became a wholly owned subsidiary of Fiserv, Inc. Plaintiff was responsible for

advising BAMS regarding client inquiries regarding data security, including what

is known as “PAN” data. PAN data is primary account number data on consumers’

credit and debit cards. BAMS is a provider of payment processing services to its

customers which include private merchants and governmental organizations. Both

BAMS and its customers receive, store and/or transmit credit/debit card

information which contain PAN data. Any entity, whether BAMS or its customers,

which receives, stores or transmits credit/debit card information, is required to be

“PCI” (Payment Card Industry) compliant in order to protect the security of such

PAN data. BAMS was not PCI compliant so that credit card information that was

transmitted to and from it, and handled by it, was not data security protected.

Rather this PAN data was at risk, potentially exposing BAMS, its merchant and

municipal customers, and their customers to millions of dollars loss, such as

occurred as a result of the data breach that occurred involving Target Corporation

in 2013. BAMS misleadingly sought to create the impression that PAN data

conveyed to it was protected through its own PCI compliant processes when in fact

BAMS was not PCI compliant. Plaintiff knew that BAMS was not PCI compliant


                                          2
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 3 of 13




and that BAMS was averse to becoming PCI compliant because of emails he

received which so stated, and because of conversations he had. On repeated

occasions, the Plaintiff raised concerns to his superiors that BAMS was acting

fraudulently in misleading and misdirecting its customers when issues of PCI

compliance were raised by those customers, and that BAMS’ misrepresentations

and omissions regarding its non-PCI compliance could severely hurt investors.

Based on Mr. Slawin’s long banking career in which he held regulatory and

compliance positions, and BAMS’ stated acknowledgement of the impropriety

being non-PCI compliant and stated refusal to become PCI compliant, Mr. Slawin

reasonably believed that BAMS’ deceptive practices regarding its being non-PCI

compliant violated federal mail fraud, bank fraud, and wire fraud laws, as well as

violated federal law regarding corporate financial disclosures by omitting any

reference to the substantial risks attendant to BAMS’ departure from standardized

practices regarding PAN data security. In retaliation for Mr. Slawin’s opposition to

and refusal to participate in BAMS’ continuing fraud, BAMS retaliated against

him by terminating him.

      According to SEC filings by Fiserv and BOA, BAMS is a joint venture

between BOA and Fiserv. According to BAMS’ current website, “Banc of

America Merchant Services, LLC is a joint venture between Bank of America and

Fiserv [formerly First Data]. In July 2019, it was announced that they will pursue


                                         3
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 4 of 13




independent merchant services strategies as of July 2020 – resulting in the

dissolution of Banc of America Merchant Services, LLC. Bank of America and

Fiserv have an agreement to provide uninterrupted delivery of products and

services to Bank of America Merchant Services, LLC Clients. . . .You will receive

a notice in the mail which will inform you if your merchant services contract

has been assigned to either Fiserv or Bank of America.” (emphasis in original).

https://www.bankofamerica.com/smallbusiness/merchant-services/merchant-

services-faq/.

      The legal issues to be tried are as follows:

      1. Whether Defendant terminated Plaintiff’s employment in violation of the

Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A.


      2. Whether Defendant terminated Plaintiff’s employment in violation of the


Consumer Financial Protection Act of 2010, 12 U.S.C. §5567(a).


      3. Whether BAMS’ conduct caused any damage to Plaintiff.


      4. Whether Plaintiff mitigated his damages, if any.


      5. The amount of Plaintiff’s economic damages, if any.


      6. The amount of Plaintiff’s non-economic damages, if any.




                                          4
           Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 5 of 13




      7. Whether Bank of America Corporation is vicariously liable for all or any

part of a judgment obtained against BAMS.


      8.     Whether Bank of America Corporation should be substituted as a

Defendant for BAMS under Fed. R. Civ. P. 25(c).


      9. Whether First Data Corporation is vicariously liable for all or any part of

a judgment obtained against BAMS.


      10. Whether First Data Corporation should be substituted as a Defendant for

BAMS under Fed. R. Civ. P. 25(c).


      11. Whether Fiserv, Inc. is vicariously liable for all or any part of a judgment

obtained against BAMS.


      12. Whether Fiserv, Inc. should be substituted as a Defendant for First Data

Corporation under Fed. R. Civ. P. 25(c).

      13. Whether Fiserv, Inc. should be substituted as a Defendant for BAMS

under Fed. R. Civ. P. 25(c).


      (2) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which plaintiff
contends are applicable to this action:

      The Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A; the Consumer

Financial Protection Act of 2010, 12 U.S.C. § 5567(a); Fed. R. Civ. P. 25(c).

                                           5
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 6 of 13




      (3) Provide the name, and, if known, the address and telephone number
of each individual likely to have discoverable information that you may use to
support your claims or defenses, unless solely for impeachment, identifying
the subjects of the information. (Attach witness list to Initial Disclosures as
Attachment A.)

       (4) Provide the name of any person who may be used at trial to present
evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For
all experts described in Fed.R.Civ.P 26(a)(2)(B), provide a separate written
report satisfying the provisions of that rule. (Attach expert witness list and
written reports to Responses to Initial Disclosures as Attachment B.)

      (5) Provide a copy of, or a description by category and location of, all
documents, data compilations, and tangible things in your possession, custody
and control that you may use to support your claims or defenses unless solely
for impeachment, identifying the subjects of the information. (Attach
document list and descriptions to Initial Disclosures as Attachment C.)

       (6) In the space provided below, provide a computation of any category
of damages claimed by you. In addition, include a copy of, or describe by
category and location of, the documents or other evidentiary material, not
privileged or protected from disclosure, on which such computation is based,
including materials bearing on the nature and extent of injuries suffered,
making such documents or evidentiary material available for inspection or
copying as under Fed. R.Civ. P. 34. (Attach any copies and descriptions to
Initial Disclosures as Attachment D.)

       (7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments made to
satisfy the judgment. (Attach copy of insurance agreement to Responses to
Mandatory Disclosures as Attachment E.)




                                       6
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 7 of 13




       (8) Disclose the full name, address, and telephone number of all persons
or legal entities who have a subrogation interest in the cause of action set forth
in plaintiff’s cause of action and state the basis and extent of such interest.

      No parties have any subrogation interest in this matter.

                                  Attachment A

       David Ades
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Matthew Bartel
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Lawrence Brennan
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       JoAnn Carlton
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Natasha Collins
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Ali Davis
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.




                                         7
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 8 of 13




       Patrick Dillon
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Brian Glynn
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Shera Grissom
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Mark Kendall
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Monica Kennedy
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       David Madairy
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Joe Moll
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Brian Rubin
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.


                                       8
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 9 of 13




       Jessica Saha
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

      Eric Slawin
      Mr. Slawin is the Plaintiff and will testify to the allegations of the complaint.

       Michael Solan
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Mary Ann Tate
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Tim Tynan
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

       Walt Zimmerman
       Contact information unknown at this time.
       Subject of information: Failure of BAMS, Bank of America Corporation and
First Data Corporation to be PCI-compliant and their response to that situation.

      Any witness identified by Defendant.

       Plaintiff reserves the right to supplement this Attachment based on discovery
in this matter.
                                      Attachment B
       Plaintiff has not yet identified any expert testimony. Plaintiff reserves the
right to supplement this attachment as a result of discovery in this matter.

                                Attachment C
      Emails between and among Plaintiff and employees and officers of BAMS,
Bank of America Corporation and First Data Corporation. Documents to be
produced by Defendant from the personnel and payroll files of Plaintiff.
Documents to be produced by Defendant regarding their failure to be PCI-

                                          9
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 10 of 13




compliant. Documents to obtained by subpoena to Bank of America Corporation,
First Data Corporation, Fiserv, Inc. and their customers reflecting their merchant
processing agreements and regarding PCI-compliance or lack thereof. Documents
to be obtained by subpoena to said parties reflecting their merchant processing
agreements, assignment of such agreements, and successors to such agreements.
Documents to be obtained from Defendants and by subpoena to the said parties, as
well as to JV Wind Down, LLC, reflecting the contractual arrangements and
understandings with respect to the dissolution of BAMS, and the merger of First
Data Corporation with Fiserv, Inc. Documents to be obtained by subpoena to
Mastercard, VISA and Discover regarding participation of Defendant, Bank of
America Corporation, First Data Corporation and Fiserv, Inc. in said parties’
information processing/credit card networks.

      Plaintiff reserves the right to supplement this attachment as a result of
discovery in this matter.

                                    Attachment D
       Plaintiff’s salary, bonus and benefits, at $17,283/month, yields $639,417 to
date, accruing at the aforesaid monthly rate, plus compensation for mental anguish
in an amount to be determined by a jury.

        Plaintiff reserves the right to supplement this response based on discovery
in this matter.
                                      Attachment E
       Not applicable to Plaintiff.

      Respectfully submitted this 28th day of January 2021.

                                               s/Robert N. Marx
                                              Robert N. Marx
                                              Georgia Bar Number 475280
                                              Jean Simonoff Marx, Esq.
                                              Georgia Bar No. 475276
                                              Attorneys for Plaintiff
                                              Marx & Marx, L.L.C.
                                              1050 Crown Pointe Parkway
                                              Suite 500
                                              Atlanta, Georgia 30338
                                              Telephone: (404) 261-9559
                                              E-mail: lawyers@marxlawgroup.com

                                         10
       Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 11 of 13




                       CERTIFICATE OF COMPLIANCE
       In accordance with L.R. 7.1(D), counsel for Plaintiff hereby certifies that
this document was prepared in Times New Roman, 14-point font, as permitted by
L.R. 5.1(B).

                                                       s/Robert N. Marx________
                                                         Robert N. Marx




                                        11
        Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 12 of 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 ERIC SLAWIN,

                   Plaintiff,

 v.                                             Civil Action File No.
                                                1:19-cv-04129-AT
 BANC OF AMERICA MERCHANT
 SERVICES, LLC, s/h/a BANK OF
 AMERICA MERCHANT
 SERVICES,

                   Defendant.



                            CERTIFICATE OF SERVICE

       This is to certify that on January 28, 2021, I electronically filed: Plaintiff’s
Initial Disclosures, with the Clerk of the Court using the CM/ECF system which
will automatically send email notification of such filing to the following attorney
of record:

                           M. Laughlin Allen, Esq.
                           McGuire Woods LLP
                           1230 Peachtree Street, Suite 2100
                           Atlanta, GA 30309-3534
                           mlallen@mcguirewoods.com

      Respectfully submitted, this 28th day of January 2021.

                                                 s/Robert N. Marx
                                                Georgia Bar Number 475280
                                                Marx & Marx, L.L.C.
                                                Attorneys for Plaintiff
                                                1050 Crown Pointe Parkway
                                           12
Case 1:19-cv-04129-AT Document 56 Filed 01/27/21 Page 13 of 13




                                  Suite 500
                                  Atlanta, Georgia 30338
                                  Telephone: (404) 261-9559
                                  E-mail: lawyers@marxlawgroup.com




                             13
